Wilde, J.
This was an application to the court of common pleas for the allowance of the applicant’s claims against the county for his services and expenses as deputy keeper of the jail and master of the house of correction. A part of these claims was allowed by that court, and to this the inhabitants of the county excepted.
In support of his claim, the applicant relies on St. 1846, c. 11. By § 1 of this statute, the sheriff shall have the custody, rule and charge of the jail and house of correction, and of all prisoners therein, whenever the house of correction and jail shall be united in one and the same building or establishment, (except in Suffolk county,) and shall keep the same himself, or by his deputy or jailer; and the duties of such keeper are made the same as those of a master of the house of correction. The third section provides that county commissioners “shall make allowance to the said keeper of a reasonable sum for his services, and for the support of the prisoners under his charge, and other necessary expenses ; and in case the said commissioners shall neglect or refuse to make such allowance, or the said keeper shall be dissatisfied with the amount thereof, he may present his petition, showing the facts, to the court of common pleas next to be holden in and for said county, who shall cause notice thereof to be given the chairman of said commissioners, and, after hearing the matter of the petition, may determine the amount of such allowance, and pass such further order in the premises, as law and justice may require.”
The respondents objected to the allowance of any charge for services and expenses before the statute took effect, on the ground that no statute ought to be so construed as to have a retrospective operation, unless the language of the statute, to that effect, is unambiguous and clear; and we think that such is the correct rule of construction of statutes. But we are of opinion that the language of the statute relied on is unambiguous and clear, and was intended to provide a remedy for such *383claims as were allowed in this case. These claims were valid charges against the county, and by the Rev. Sts. c. 143, § 14, were to be allowed by the county commissioners. The only alteration made by St. 1846, c. 11, in this respect, was to authorize the court of common pleas to make the allowance, on a petition in the nature of an appeal from the refusal of county commissioners. This, therefore, is not such a retrospective statute as takes away or impairs vested rights ; and it is to be construed, like all other statutes, according to the apparent meaning of the legislature, of which we think there can be no doubt.
The second objection to the allowance of the court is, that the applicant was removed from his office of master of the house of correction, on the 12th day of November 1845, and that lie had no right to charge the county for his services, and for the board of the convicts under his charge, after that time. The court so far overruled this objection as to allow him compensation from the 1st of November 1845 to May 1st 1846, as master of the house of correction, for the board of the prisoners therein confined; and this allowance, according to the facts stated in the exceptions, was rightly made. It there appears, it is true that on the 12th of November 1845, the county commissioners appointed one Spelman to be master of the house of correction, and that on the same day they, with said Spelman, demanded of the petitioner the keys of the house of correction, for the purpose of putting the said Spelman in charge of the house ; and at the same time they informed the petitioner of the said Spelman’s appointment. But it also is stated in the exceptions, that at that time the petitioner was the deputy keeper of the jail; that the jail and the house of correction were united in one building; and that the petitioner, for that reason, refused to deliver up the keys, without the sheriff’s direction. And we think he was justified in so refusing. It does not appear that any application was ever made to the sheriff, or that any subsequent demand of the keys was made of the petitioner; but it does appear that he continued to act as master of the house of correction *384and deputy jailer, up to the time of his petition. Under these circumstances, we are of opinion that he was not removed from his office, and from the custody of the prisoners, so as to deprive him of his right to the compensation allowed.

Exceptions overruled.